DETAILED ACTION
 	Claims 16, 18-25 and 47-56 are pending, claims 1-15,17 and 26-46 have been cancelled.
 	This action is in response to the amendment filed 6/1/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 					Election/Restriction
Claims 1-15 were withdrawn, and now cancelled, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2020. Applicant’s election without traverse of Group II, Species II in the reply filed on 7/27/2020 is acknowledged. 
The previously newly added claims, 47-56, are supported by Species II, Figures 3,7-15, which was elected without traverse in the response filed 7/27/2020.

Response to Arguments
Applicant’s arguments, pages filed 6/1/2021, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made utilizing Landrith et al. (US 2016/015378).
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since applicant’s arguments are not persuasive, and applicant’s amendment necessitated the new grounds for rejection, this action has been made Non-Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16,18-25 and 47-56 are rejected under 35 U.S.C. 112(b) o, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 16 and 48 recites the limitation "the surface area of the first annular surface" and “the surface area of the second annular surface” in lines 12 and 13 of claim 16 as an example.  There is insufficient antecedent basis for this limitation in the claim(s).

Claim 47 recites the limitation "the fluid pressurization” in lines 18 and 20 of claim 47.  There is insufficient antecedent basis for the limitations in the claim.

Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16,18-25 and 47-56 are rejected under 35 U.S.C. 102(a1) as being anticipated by Landrith et al. (US 2016/015378). Herein after “Landrith”. The claims are rejected as best understood based on the 112 rejections above.

a valve housing (4) comprising a first housing port (20), a second housing port (84, as identified in Fig. 1A,B), and a bore (the bore of 28 surrounding 34); 
a piston (26,34) received in the bore of the housing and having a longitudinal axis (the inherent axis through the piston), the piston comprising a first end (left end of 26), a second end (right end of 26), and 
an annular flange (34) comprising a first annular surface (the left surface of 34 adjacent 32) and a second annular surface (the right surface of 34 adjacent 28 and contacting the two springs) both of the first annular surface and the second annular surface are in fluid communication with the second housing port (para.0071, through restrictor 82); 
a piston seal (the un-numbered seal installed in 34) disposed in an outer surface (the inner surface of the seal groove for 34) of the piston and in sealing engagement with an inner surface of the bore (the surface of the inner bore surrounding 34), the piston seal disposed in an axial position that is between the first annular surface and the second annular surface of the annular flange (as shown in figure 2A) wherein the surface area of the first annular surface extending perpendicular to a central axis of the piston is less than the surface area of the second annular surface area of the second annular surface extending perpendicular to the central axis of the piston (as shown in Fig. 2A, the left surface of the flange is less than the right surface of the flange); and 

a spool (14) disposed in the cage and coupled to the piston (via 36), the spool comprising a through bore (within 14 and see arrow 58B from Fig. 1B); 
wherein “the fluid pressurization” of the first housing port applies a pressure force against the first end of the piston in a first direction (“in a first direction that actuates the valve”, para.0071, flow into pilot port 20 is connected to 28 and then into 32 via 82); 
wherein “the fluid pressurization” of the second housing port applies a pressure force against the first annular surface of the annular flange in the first direction (para.0074), and a pressure force against the second annular surface of the annular flange in a second direction opposite the first direction (para.0074, air is bled through 84, and therefore atmospheric pressure is applied to both sides of the flange); 
wherein fluid pressurization of the first housing port displaces the piston and spool in the first direction (para.0071), and “the fluid pressurization” of the second housing port displaces the piston and spool in the second direction (para.0074, applying atmospheric pressure into 84 causes the flange piston to move to the left as air is forced out).

    PNG
    media_image1.png
    518
    795
    media_image1.png
    Greyscale

Regarding claim 18, Landrith discloses a piston port (the opening through 34 communicating with 82) extending through the annular flange of the piston; wherein the sealing engagement between the first piston seal and the inner surface of the bore of the valve housing forms a first chamber (32) in the bore and a second chamber (28) in the bore, and wherein the piston port provides for fluid communication between the first chamber and the second chamber.
Regarding claim 19, Landrith discloses wherein: in response to displacement of the piston in the first direction, fluid is conveyed from the second chamber to the first chamber through the piston port; and in response to displacement of the piston in the second direction, fluid is conveyed from the first chamber to the second chamber through the piston port (para.0077 discloses flow through 82 in both directions).
Regarding claim 20, Landrith discloses wherein: the bore of the cage is defined by an inner surface comprising an expanded diameter section (the inner bore of the cage surrounding the left larger section of 14) and a reduced diameter section (the bore of the cage having the inner orings which surrounds the smaller diameter of 14); 


Regarding claim 21, Lindrith discloses the valve of claim 20, and further discloses further comprising a cage seal (the un-numbered seal within 14) disposed between the inner surface of the cage and the outer surface of the spool, the cage seal configured to restrict fluid communication between the first cage port and the second cage port (seal  restricts fluid communication from the first side cage port 52 and the second side cage port 54 as it seals the outer surface of 14, see Fig. 2A,B).
Regarding claim 22, Lindrith discloses wherein the spool and cage are configured to allow the spool to move within the cage between a first position (fig. 2A), a second position (fig. 2B), and a third position (not shown, intermediate position), 
wherein: when the spool is disposed in the first position (as shown in Fig.2A), fluid communication is provided between the second cage port and the third cage port, and fluid communication is restricted between the first cage port and the third cage port (as shown in Fig.2B); 

when the spool is disposed in the third position, the spool is disposed between the first and second positions and fluid communication is restricted between the first cage port and the third cage port, and between the second cage port and the third cage port (in this third position, a position where both outermost ends of 14 would be approximately equally spaced from their respective mating seal surfaces abutting 8,12), which is not shown in the drawings, the spool is configured to be positioned in this manner, and the fluid communication, as claimed, is considered as being restricted in that the spool would be positioned to reduce the flow pathways in this intermediate third position). The spool (14) is capable of performing the positions disclosed in claim 22. 
Regarding claim 23, Lindrith discloses; when the spool is disposed at positions between the first and third positions within the cage fluid communication is restricted between the first cage port and the third cage port; and 
when the spool is disposed at positions between the second and third positions within the cage fluid communication is restricted between the second cage port and the third cage port (in these positions as claimed the spool is configured to be positioned in this manner, and the fluid communication as claimed is considered as being restricted in that the spool would be positioned to reduce the flow pathways in these respective positions).
Regarding claim 24, Lindrith discloses; when the spool is displaced from the first position to the third position, a flow area (the area between 12 and the right surface of 
Regarding claim 25, Lindrith discloses; when the spool is displaced from the third position (intermediate middle position not shown) to the first position (as shown in Fig. 2A), a flow area (the area between 12 and the right surface of 14) between the second cage port and the third cage port becomes gradually increased, and when the spool is displaced from the second position (see Fig. 2B) to the third position, a flow area (the area between 8 and the left surface of 14) between the first cage port and the third cage port becomes gradually reduced.

Regarding claim 47, Landrith discloses a valve (2, Fig. 2A,B, numerals are taken from Fig. 1A,B that are not shown in 2A,B) for a well system (para.0006), comprising: 
a valve housing (4) comprising a first housing port (20), a second housing port (84, as identified in Fig. 1A,B), and a bore (the bore of 28 surrounding 34); 
a piston (26,34) received in the bore of the housing and having a longitudinal axis (the inherent axis through the piston), the piston comprising a first end (left end of 26), a second end (right end of 26), and 
an annular flange (34) comprising a first annular surface (the left surface of 34 adjacent 32) and a second annular surface (the right surface of 34 adjacent 28 and contacting the two springs), wherein the first annular surface is fluidically sealed from 
a piston seal (the un-numbered seal installed in 34) disposed in an outer surface (the inner surface of the seal groove for 34) of the piston and in sealing engagement with an inner surface of the bore (the surface of the inner bore surrounding 34), the piston seal disposed in an axial position that is between the first annular surface and the second annular surface of the annular flange (as shown in figure 2A); and 
a cage assembly (10,12), comprising: a cage (the part 10) comprising a bore (the bore of the cage surrounding 14), a first cage port (52), a second cage port (54), and a third cage port (56);
a spool (14) disposed in the cage and coupled to the piston (via 36), the spool comprising a throughbore (within 14 and see arrow 58B from Fig. 1B); 
wherein “the fluid pressurization” of the first housing port applies a pressure force against the first end of the piston in a first direction (“in a first direction that actuates the valve”, para.0071, flow into pilot port 20 is connected to 28 and then into 32 via 82); 
wherein “the fluid pressurization” of the second housing port applies a pressure force against the first annular surface of the annular flange in the first direction (para.0074), and a pressure force against the second annular surface of the annular flange in a second direction opposite the first direction (para.0074, air is bled through 84, and therefore atmospheric pressure is applied to both sides of the flange); 
wherein fluid pressurization of the first housing port displaces the piston and spool in the first direction (para.0071), and “the fluid pressurization” of the second housing port displaces the piston and spool in the second direction (para.0074, applying 
Regarding claim 48, Lindrith discloses wherein the surface area of the first annular surface of the annular flange is less than the second annular surface of the annular flange (as shown in figure 2A, the first annular surface is less than the annular second surface).
Regarding claim 49, Landrith discloses a piston port (the opening through 34 communicating with 82) extending through the annular flange of the piston; wherein the sealing engagement between the first piston seal and the inner surface of the bore of the valve housing forms a first chamber (32) in the bore and a second chamber (28) in the bore, and wherein the piston port provides for fluid communication between the first chamber and the second chamber. 
Regarding claim 50, Landrith discloses wherein: in response to displacement of the piston in the first direction, fluid is conveyed from the second chamber to the first chamber through the piston port; and in response to displacement of the piston in the second direction, fluid is conveyed from the first chamber to the second chamber through the piston port (para.0077 discloses flow through 82 in both directions).
Regarding claim 51, Landrith discloses wherein: the bore of the cage is defined by an inner surface comprising an expanded diameter section (the inner bore of the cage surrounding the left larger section of 14) and a reduced diameter section (the bore of the cage having the inner orings which surrounds the smaller diameter of 14); 
the spool (14) comprises an outer surface (the outer surface of 14) comprising an expanded diameter section (the left larger section of 14) and a reduced diameter 
Regarding claim 52, Lindrith discloses the valve of claim 51, and further discloses further comprising a cage seal (the un-numbered seal within 14) disposed between the inner surface of the cage and the outer surface of the spool, the cage seal configured to restrict fluid communication between the first cage port and the second cage port (seal  restricts fluid communication from the first side cage port 52 and the second side cage port 54 as it seals the outer surface of 14, see Fig. 2A,B).
Regarding claim 53, Lindrith discloses wherein the spool and cage are configured to allow the spool to move within the cage between a first position (fig. 2A), a second position (fig. 2B), and a third position (not shown, an intermediate position between the first and second position), 
wherein: when the spool is disposed in the first position (as shown in Fig.2A), fluid communication is provided between the second cage port and the third cage port, and fluid communication is restricted between the first cage port and the third cage port (as shown in Fig.2B); 
when the spool is disposed in the second position, fluid communication is provided between the first cage port and the third cage port, and fluid communication is restricted between the second cage port and the third cage port; and 

Regarding claim 54, Lindrith discloses; when the spool is disposed at positions between the first and third positions within the cage fluid communication is restricted between the first cage port and the third cage port; and 
when the spool is disposed at positions between the second and third positions within the cage fluid communication is restricted between the second cage port and the third cage port (in these positions as claimed the spool is configured to be positioned in this manner, and the fluid communication as claimed is considered as being restricted in that the spool would be positioned to reduce the flow pathways in these respective positions).
Regarding claim 55, Lindrith discloses; when the spool is displaced from the first position to the third position, a flow area (the area between 12 and the right surface of 14) between the second cage port and the third cage port becomes gradually reduced; and when the spool is displaced from the third position to the second position, a flow area (the area between 8 and the left surface of 14) between the first cage port and the 
Regarding claim 56, Lindrith discloses; when the spool is displaced from the third position (intermediate middle position not shown) to the first position (as shown in Fig. 2A), a flow area (the area between 12 and the right surface of 14) between the second cage port and the third cage port becomes gradually increased, and when the spool is displaced from the second position (see Fig. 2B) to the third position, a flow area (the area between 8 and the left surface of 14) between the first cage port and the third cage port becomes gradually reduced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references from Gustafson to Smith III, disclose similar valve devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753